Exhibit 99.1 INCOME FUND TEN, LLC PORTFOLIO OVERVIEW FIRST QUARTER 2007 ICON Income Fund Ten, LLC - First Quarter 2007 Portfolio Overview - Dear Member of ICON Income Fund Ten, LLC: ICON Income Fund Ten, LLC (“Fund Ten”) raised $150,000,000 commencing with its initial offering on June 2, 2003 through the closing of the offering on April 5, 2005.As of March 31, 2007, Fund Ten had 148,659 limited liability company shares outstanding.During the reporting period, Fund Ten continued to function in its “Operating Period” and no additional members were admitted. During the Operating Period, Fund Ten has been seeking to purchase additional equipment subject to lease.The leased equipment in Fund Ten’s portfolio is comprised of two categories: growth leases, where the rental cash flows have been assigned or pledged to a lender, and income leases, where Fund Ten retains the rental cash flows.While income leases produce monthly cash flows, growth leases permit Fund Ten to retain an interest in the future value of the equipment on a leveraged equity basis.Fund Ten’s manager, ICON Capital Corp. (the “Manager”), expects that the future value of the equipment in growth leases will be greater than Fund Ten’s initial cash investment. Cash generated from these investments has facilitated Fund Ten’s distributions to investors.Availability of cash to be used for reinvestment also depends on the requirements for expenses, reserves, and distributions to investors. Fund Ten’s Operating Period is anticipated to continue until April 2010 – a period of five years from the closing of the offering – unless extended at the Manager’s sole discretion. Following its Operating Period, Fund Ten will enter its “Liquidation Period” during which time equipment will be sold in the ordinary course of business. News Covering the Reporting Period Global Crossing Telecommunications, Inc. (“Global Crossing”), a leading global internet protocol solutions provider, announced that it will provide global telecommunications services to its partner AT&T Government Solutions, a business unit of AT&T Inc., that was awarded the Networx Universal contract by the U.S. General Services Administration.Under the Networx Universal contract, Global Crossing will support AT&T Inc. in its efforts to compete for task orders relating to in-demand governments services such as telecommunications, networking, and related services.(Source:Global Crossing press release, dated March 30, 2007) Neither Fund Ten nor the Manager accept any responsibility for, or assume any liability for, any duty to update or reliance upon the contents, accuracy, completeness, usefulness or timeliness of any of the information contained under the heading “News Covering the Reporting Period.” Portfolio Overview Fund Ten has invested both directly and indirectly through joint ventures with its affiliates.As of March 31, 2007, Fund Ten’s portfolio consisted primarily of the following investments: Income Leases ·A 30.6% interest in a joint venture which purchased state-of-the-art telecommunications equipment from various vendors, which was then leased to Global Crossing. Fund Ten’s purchase price for its interest was approximately $7,695,000. The lease expires on March 31, 2010. ·A 72.3% interest in a separate joint venture which purchased state-of-the-art telecommunications equipment from various vendors, which was then leased to Global Crossing and Global Crossing North American Networks, Inc.Fund Ten’s purchase price for its interest in the joint venture was approximately $10,044,000. The lease expires on October 31, 2010. ·A 100% interest in steering column production and assembly equipment that is on lease to Anchor Tool & Die Co. Fund Ten was assigned and assumed the rights to the lease for approximately $2,817,000. The lease term expires on September 30, 2009. -1- ·A 50% interest in a joint venture which purchased digital audio/visual entertainment systems subject to a lease with AeroTV Ltd. (“AeroTV”), a provider of on board digital audio/visual systems for airlines, rail and coach operators in the United Kingdom.Fund Ten’s purchase price for its interest in the joint venture was approximately $2,776,000.The joint venture only funded approximately $1,357,000 for the purchase of the equipment. On February 13, 2007, AeroTV's primary customer terminated its service agreement with AeroTV.AeroTV subsequently filed for bankruptcy protection and we terminated the lease and recorded a reserve with regard to all outstanding unpaid amounts.The amounts held in escrow were returned with accrued interest in April 2007.The Manager was able to negotiate directly with AeroTV's customer to receive lease payments due to the joint venture through the termination date of the service agreement.On April 18, 2007 the joint venture filed a lawsuit in the United Kingdom’s High Court of Justice, Queen’s Bench Division against AeroTV and one of its directors for fraud. The lease was recorded by the joint venture as a finance lease. At March 31, 2007, there were approximately $882,000 of minimum rents receivable over the remaining life of the lease. During March 2007, the joint venture collected approximately $218,000 of the remaining minimum rents receivable balance. As a result of the foregoing, the joint venture has recorded a reserve for the remaining minimum rents receivable balance of approximately $664,000 at March 31, 2007. During April 2007, the remaining amounts previously contributed to the joint venture by Fund Ten and its affiliate for the purchase of on-board digital audio/visual systems were returned along with accrued interest totaling approximately $5,215,000. Fund Ten’s portion was approximately $2,608,000. ·A 100% interest in the entity which purchased hospital bedside entertainment and communication terminals on lease to Premier Telecom Contracts Limited (“Premier Telecom”). The terminals are installed in several National Health Service hospitals throughout the United Kingdom.Premier is one of four companies in the United Kingdom to receive the right to install and operate the equipment in hospitals, and it has the exclusive right to install and operate the equipment in thirteen hospitals. The base term of the lease, which commenced on January 1, 2006, is seven years.Fund Ten, through a wholly-owned entity, paid approximately $13,945,000 (£8,091,000) for the equipment. ·101 Noritsu QSS-3011 digital mini photo development labs on lease to Rite Aid Corporation.The leases expire at various times from November 2007 to September 2008. Fund Ten’s purchase price was approximately $9,100,000, inclusive of legal fees. ·A 74% interest in ICON GeicJV, which purchased information technology equipment, such as Sun servers, HP servers, Dell desktop computers and Panasonic laptop computers, subject to a three-year lease with Government Employees Insurance Company (“GEICO”), a wholly-owned subsidiary of Berkshire Hathaway Inc.Fund Ten contributed approximately $4,331,000 for the equipment that was purchased by the joint venture.The lease expired on March 31, 2007 and GEICO returned a portion of the equipment which is being held for sale.The remaining equipment has been renewed on a month-to-month basis. During March 2007, GEICO returned equipment with a cost basis of approximately $5,367,000 and extended equipment with a cost basis of approximately $486,000, on a month to month lease renewal. Of the equipment that was returned, the Manager sold equipment with a net book value of approximately $130,000. The joint venture realized proceeds of approximately $142,000 and recognized a gain of approximately $12,000. The remaining returned equipment, which had a net book value of approximately $646,000, was reclassified to equipment held for sale, net at March 31, 2007. ·A 75% interest in the unguaranteed residual values of a portfolio of leases currently in effect with various lessees in the United Kingdom. The portfolio is mostly comprised of information technology equipment, including laptops, desktops and printers. All of the leases expire at various dates through August 30, 2009. Fund Ten’s purchase price was approximately $2,843,000. ·Four double box girder cranes leased to WPS, Inc., purchased for approximately $894,000. The lease commenced on April 1, 2005 and has a lease term of 48 months. -2- ·Refrigeration equipment on lease to P.W. Supermarkets, Inc. (“PW Supermarkets”).Fund Ten’s purchase price of this equipment was approximately $1,310,000. The lease term is two years with respect to a portion of the equipment, and is three years with respect to the rest of the equipment, commencing August 1, 2004. On June 29, 2006, Fund 10 sold a portion of the refrigeration equipment for approximately $283,000, resulting in a loss on the sale of the equipment of approximately $24,000. ·Material handling equipment leased to Saturn Corporation.Fund Ten was assigned and assumed the rights to the lease for approximately $594,000.The lease is scheduled to expire on September 30, 2011. ·Two Mitel Networks office phone systems and phones leased to CompUSA, Inc.Each phone system is subject to a lease which is scheduled to expire in December 2009 and the other phones are subject to a lease which is scheduled to expire in December 2008.Fund Ten acquired the equipment for approximately $4,029,000. Growth Leases ·Three 3,300 TEU (twenty-foot equivalent unit) container vessels on bareboat charter lease to ZIM Israel Navigation Co. Ltd. ("ZIM").Two of the three vessels (ZIM Korea and ZIM Italia) were constructed in 1991, while the remaining vessel (ZIM Canada) was built in 1990. The bareboat charters for ZIM Canada and ZIM Korea run through June 2009, while ZIM Italia’s charter expires in December 2009.Fund Ten acquired the vessels for $107,220,000, comprised of approximately $28,770,000 in cash and the assumption of three non-recourse mortgages totaling $78,450,000. Investments in Unguaranteed Residual Values During July 2006,Fund Ten entered into a purchase and sale agreementwith Key Finance Group,Ltd. (a United Kingdom based company), pursuant to which it acquired an interest in the unguaranteed residual values of technology equipment currently on lease to various lessees located in the United Kingdom for approximately $782,000 (£422,000).These leases have expiration dates ranging from December 2006 through March 2015. 10% Status Report As of the end of the reporting period, the ZIM Canada, ZIM Korea and ZIM Italia were the only three assets that individually constituted at least 10% of the aggregate purchase price of Fund Ten’s asset portfolio.Each vessel will remain on bareboat charter during the next fiscal year with 26, 26 and 33 monthly payments remaining, respectively, as of March 31, 2007.At the time Fund Ten acquired these vessels, the vessels were previously commissioned, and to the best of the Manager’s knowledge, each vessel remains seaworthy, in efficient operating condition and good state of repair as required under each charter. Disposition of Assets ·Fund Ten sold a portion of the equipment returned by GEICO for approximately $142,000 and recognized a gain of approximately $12,000 on the sale. ·On March 31, 2007, Fund Ten sold all of its Boeing 767 aircraft rotables and accessories previously leased to Flugfelagid Atlanta hf, doing business as Air Atlanta Icelandic.Fund Ten purchased the equipment in September 2003 for $3,600,000.Fund Ten has received approximately $3,990,000 in combined rental and sales proceeds. ·On March 30, 2007, the joint venture sold Aircraft N318FE to FedEx for approximately $4,260,000 resulting loss on the sale of the aircraft of approximately $1,025,000. Fund Ten’s portion of sales proceeds and the loss on sale were approximately $426,000 and $105,000, respectively. -3- Distribution Analysis During the reporting period, Fund Ten continued to make monthly distributions at a rate of 8.6% per annum.Cash available for distributions was generated substantially through cash from operations.From the inception of the offering period, Fund Ten has made forty-two monthly distributions to its members.During the three months ended March 31, 2007, Fund Ten paid cash distributions to its membersof approximately $3,196,955.As of March 31, 2007, a $10,000 investment made at the initial closing would have received $2,943 in cumulative distributions representing a return of approximately 29% of such initial investment. Fund Summary Offering Period 6/2/2003- 4/5/2005 Size of offering $150,000,000 Original No. of Investors 4,393 Estimated start of Fund liquidation 4/5/2010 Outlook and Overview The PW Supermarkets lease is the next lease scheduled to expire, in July 2007. As of March 31, 2007, Fund Ten had $7,210,537 in cash and cash equivalents on hand.Substantially all of Fund Ten’s cash flows are derived from income leases.On a monthly basis, Fund Ten deducts from such cash flows its recurring operating expenses and assesses cash flows required for known re-leasing costs and equipment management costs.The remaining cash flows are then available for monthly distribution to investors.Fund Ten is a permitted borrower, together with several other funds managed by the Manager, under a revolving credit facility.
